DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1-14 and 17-19 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1-14 and 17-19 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim)  an outer cover provided below said operating unit, surrounding said first antenna portion and said second antenna portion and constituting at least a part of an outer casing of said image forming apparatus; and a target portion provided on said outer cover and configured to function as a mark to which the mobile communication terminal is to be approached, wherein the communicable  range of said first antenna portion is within the communicable  range of said second antenna portion.

Claims 15 and 16 are allowed. The following is an examiner's statement of reasons for allowance: The claims 15 and 16 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim)  a third antenna portion capable of receiving the image data from said mobile communication terminal via wireless communication; an outer cover configured to cover said first antenna portion and said second antenna portion and constituting at least a part of an outer casing of said image forming apparatus; and a target portion provided on said outer cover and configured to function as a mark to which the mobile communication terminal is to be approached, wherein said first antenna and said second antenna is capable of communicating a setting data for a connection authentication with said 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Identification of Closest Prior Art
The closest prior art is US Publication No. 2014/0146334 to Yuzawa which teaches an image forming apparatus includes a communication portion arranged inside a cover covering an image forming portion in the main body of the apparatus and including an antenna surface for use in establishing near field communication. The cover includes a stacking portion in its upper section. The stacking portion is configured to receive a recording medium with an image thereon, the recording medium being discharged outside the main body of the apparatus. The antenna surface faces a region of the upper section of the cover downstream in a direction of discharging the recording medium. The antenna surface at least partially faces a region of the upper section of the cover outside the stacking portion in a direction perpendicular to the direction of discharging the recording medium. The communication portion is capable of communicating with another communication portion using near field communication. However, Yuzawa fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.    


The other art is US Publication No. 2015/0331648 to Tomomatsu et al. which teaches a storage portion stores information, which can be obtained from an image forming apparatus by a communication terminal, as a result of wireless communication with the communication terminal via a first communication portion. The processor stores setting information, the information set in the communication terminal to perform communication with the communication terminal via a second communication portion, in the storage portion. The processor stores application information, the information that can identify an application which is executed by the communication terminal in accordance with a state of the image forming apparatus, in the storage portion. The processor receives the data transmitted from the communication terminal in accordance with the application being executed in the communication terminal as a result of wireless communication, via the second communication portion, with the communication terminal in which the setting information stored in the storage portion by the first storing is set. However, Tomomatsu et al. fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.           

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 

/ANDREW H LAM/               Primary Examiner, Art Unit 2675